DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on May 19, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on May 19, 2022, is acknowledged.

Election/Restrictions
Applicant’s election with traverse of: 
Group I, claims 1-9, drawn to a lipase variant and a composition thereof,
species (a), further substitution at position 33 including N33Q,
species (aa), substitutions at positions corresponding to positions 210+255 of SEQ ID NO: 2, and 
species (aaa), set of substitutions N33Q+G91Q+E210Q+I255A,
in the reply filed on May 19, 2022 is acknowledged.  
Regarding the election among Groups I-III, the applicant argues that there is no serious burden to co-examine Groups I and III together because Groups I and III have the same classification. This is not found persuasive because search of each of Groups I and III would require independent considerations which would require the examiner to focus on different features and entail differently structured word searches for both patent and non-patent literature for each of the groups. For example, the limitations of claim 2 of Group I are not required by the claims of Group III and the limitations of claim 15 of Group III are not required by the claims of Group I. 
The applicant further argues that the inventions of Group II and Ill are related by the variant lipase of Group I and when the product claims of Group I are found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim should be rejoined. This is not found persuasive because the claims of Group I are not yet allowable. 
Regarding an election among species (a) to (f), the applicant argues that there is no serious burden to search all of the species together as they are amino acid positions within the same sequence. This is not found persuasive because each of the species is a different additional amino acid substitution and a separate keyword text and sequence search is required for each of the species. 
Regarding an election among species (aa) to (jj), the applicant argues that there is no serious burden to search all of the species together as they are amino acid substitutions of the same sequence. This is not found persuasive because each of the species is a different set of amino acid substitutions and a separate keyword text and sequence search is required for each of the species. However, upon further consideration, the requirement for an election of species among (aa) to (jj) is withdrawn.
Regarding an election among species (aaa) to (fff), the applicant argues that there is no serious burden to search all of the species together as they are multiple amino acid substitutions of the same sequence. This is not found persuasive because each of the species is a different set of amino acid substitutions and a separate keyword text and sequence search is required for each of the species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
Claims 1-9 are being examined on the merits with claims 2, 6, and 7 being examined only to the extent the claims read on the elected subject matter. 

Priority
This application is filed as a divisional application of U.S. non-provisional application no. 15/513,435, filed on March 22, 2017, which has issued as U.S. Patent No. 10,865,366, which is filed under 35 U.S.C. 371 as a national stage filing of international application PCT/EP2015/072199, filed on September 28, 2015, which claims foreign priority under 35 U.S.C. 119(a) to (d) to European application 14186789.5, filed on September 29, 2014. A certified copy of the foreign priority document has been filed in this application on December 2, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Specification/Informalities
The specification is objected to in the disclosure of U.S. application Ser. No. 15/513,435 filed Mar. 22, 2017, now pending” (p. 1, lines 4 and 5). According to USPTO records, the ‘435 application has issued as U.S. Patent No. 10,865,366. The applicant is requested to update the status of application no. 15/513,435. 

Claim Objections
Claims 1, 2, 4, 6, and 7 are objected to because of the following informalities:
Claim 1 is objected to in the recitation of “is not I” in line 4 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made), “is not isoleucine[[I]]”.
Claim 1 is also objected to in the recitation of “identity to SEQ ID NO: 2” in line 5 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “identity to the amino acid sequence of SEQ ID NO: 2”.
Claim 2 is objected to in the recitation of “corresponding to position 33, 91, 231 and/or 233” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “corresponding to position 33, 91, 231 and/or 233 of SEQ ID NO: 2”.
Claim 4 is objected to in the recitation of “80% identity” in line 8 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “80% sequence identity”.
Claim 4 is also objected to in the recitation of “which has lipase activity” in line 10 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the fragment
Claim 6 is objected to in the recitation of “set of substitutions selected from” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “set of substitutions corresponding to SEQ ID NO: 2 selected from”.
Claim 6 is also objected to as not ending with a period. See MPEP 608.01(m).
Claim 7 is objected to in the recitation of “and A150G” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “and A150G of SEQ ID NO: 2”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitations “the mature polypeptide of SEQ ID NO: 2” and “the mature polypeptide coding sequence of SEQ ID NO: 1”. There is insufficient antecedent basis for these limitations in the claim. 
Also, regarding the phrase “the mature polypeptide of SEQ ID NO: 2” in claim 4, the specification discloses “The term ‘mature polypeptide’ means a polypeptide in its final form following translation and any post-translational modifications, such as N-terminal processing, C-terminal truncation, glycosylation, phosphorylation, etc.” (p. 4, lines 14-19). However, it is unclear from the specification’s definition as to the “final form” of SEQ ID NO: 2 that is intended as being encompassed by “the mature polypeptide of SEQ ID NO: 2”. 
Regarding the phrase “the mature polypeptide coding sequence of SEQ ID NO: 1” in claim 4, the specification discloses “The term ‘mature polypeptide coding sequence’ means a polynucleotide that encodes a mature polypeptide having lipase activity” (p. 4, lines 20-22). However, it is unclear from the specification’s definition as to the sequence of SEQ ID NO: 1 that is intended as being encompassed by “the mature polypeptide coding sequence of SEQ ID NO: 1”. 
Regarding the phrase “high stringency conditions” in claim 4, the specification discloses “The term ‘high stringency conditions’ means for probes of at least 100 nucleotides in length, prehybridization and hybridization at 42oC in 5X SSPE, 0.3% SDS, 200 micrograms/ml sheared and denatured salmon sperm DNA, and 50% formamide, following standard Southern blotting procedures for 12 to 24 hours. The carrier material is finally washed three times each for 15 minutes using 2X SSC, 0.2% SDS at 65oC” (p. 3, lines 19-23). However, these conditions are directed only to “probes of at least 100 nucleotides in length" and the claims are not limited to probes of at least 100 nucleotides in length. As such, it is unclear as to the intended hybridization conditions using probes that are less than 100 nucleotides in length. 
Regarding the phrase “a fragment of the mature polypeptide of SEQ ID NO: 2” in claim 4, it is unclear as to whether or not the “fragment” is required to have the substitutions recited in claim 1. 
It is suggested that applicant clarify the meaning of the noted phrases. 
Claim 8 is indefinite in the recitation of (in relevant part) “variant has a reduced level or low level of odor as compared with SEQ ID NO: 2” because lipases are not know in the art to have an odor. Also, although claim 8 recites SEQ ID NO: 2 as a reference for comparison of a “low level of odor” with the variant lipase, it is unclear from the claim and the specification as to how a skilled artisan determines whether or not the variant has a low level of odor as compared with SEQ ID NO: 2. While a skilled artisan can determine whether or not a level of odor is lower than SEQ ID NO: 2, what level of odor is considered to be “low” in comparison with SEQ ID NO: 2 is dependent upon the individual situation and the person making the determination. As such, it is unclear as to what level of odor is considered to be a “low level of odor” in comparison with SEQ ID NO: 2. The applicant may consider an amendment to claim 8 to recite “The variant of claim 1, which has a reduced relative odor release as compared with SEQ ID NO: 2”. In the interest of clarity, it is noted that the phrase “relative odor release” of a lipase is defined in the specification as “the ratio between the amount butyric acid released (peak area) from a lipase washed swatch and the amount butyric acid released (peak area) from a reference lipase washed swatch, after both values have been corrected for the amount of butyric acid released (peak area) from a non-lipase washed swatch (blank)” (specification at p. 91, lines 7-10). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a genus of lipase variants, comprising a substitution at positions corresponding to position 210 of SEQ ID NO: 2 wherein the substitution is not a negatively charged amino acid, and position 255 of SEQ ID NO: 2, wherein the substitution is not I, and wherein the variant has lipase activity and has at least 60% but less than 100% sequence identity to SEQ ID NO: 2. 
Claim 4 is drawn to the lipase variant of claim 1 selected from the group consisting of: 
a.	a polypeptide having at least 80% sequence identity to the mature polypeptide of SEQ ID NO: 2; 
b.	a polypeptide encoded by a polynucleotide that hybridizes under high stringency conditions with (i) the mature polypeptide coding sequence of SEQ ID NO: 1, or (ii) the full-length complement of (i); 
c.	a polypeptide encoded by a polynucleotide having at least 80% identity to the mature polypeptide coding sequence of SEQ ID NO: 1; and 
d.	a fragment of the mature polypeptide of SEQ ID NO: 2, which has lipase activity.
Regarding claim 4, the phrases “mature polypeptide of SEQ ID NO: 2”, “mature polypeptide coding sequence of SEQ ID NO: 1”, and “high stringency conditions” are indefinite for reasons stated above and lipase variants encoded by “the full-length complement of (i)” would not be expected to encode a lipase variant having any significant structural relationship to the amino acid sequence of SEQ ID NO: 2, much less at least 60% but less than 100% sequence identity to SEQ ID NO: 2. In view of the indefiniteness of the noted phrases and because the “complement” of (i) would not be expected to encode a lipase variant having any significant structural relationship to the amino acid sequence of SEQ ID NO: 2, claim 4 is included in the instant rejection.
In this case, the specification discloses the actual reduction to practice of the following representative species of lipase variants – a lipase variant, wherein the lipase variant has lipase activity and comprises the amino acid sequence of SEQ ID NO: 2 except for substitution at position 210 with an amino acid that is not negatively charged and substitution at position 255 with an amino acid other than isoleucine, and optionally a substitution or substitutions as recited in claims 2, 3, and 5-7. Other than these representative species, there are no other drawings or structural formulae disclosed of a lipase variant as encompassed by the claims. However, it is noted that the prior art taught lipase variants with substitutions at positions corresponding to residues 210 and 255 of SEQ ID NO: 2. See, e.g., Souter et al. (US 2009/0217463 A1; cited on the IDS filed on November 10, 2020). However, as noted above, outside of the substitution at position corresponding to residue 210 and 255 of SEQ ID NO: 2, the genus of claimed lipase variants encompasses members comprising up to 40% sequence variation (e.g., substitutions, deletions, and/or insertions) relative to SEQ ID NO: 2 and the members of the genus of claimed lipase variants are considered to be widely variant with respect to structure (amino acid sequence). The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1). Given the high level of unpredictability of amino acid modifications on the function of a polypeptide, the genus encompasses widely variant species, and the specification discloses a relative few members of the genus, the disclosed and prior art representative species fail to reflect the substantial variation among the members of the genus. Accordingly, one of skill in the art would not accept the disclosure of the above-noted species of lipase variants as being representative of all other lipase variants as encompassed by the claims. 
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Souter et al. (US 2009/0217463 A1; cited on the IDS filed on November 10, 2020; hereafter “Souter”). 
The claims are drawn to a lipase variant, comprising a substitution at positions corresponding to position 210 of SEQ ID NO: 2 wherein the substitution is not a negatively charged amino acid, and position 255 of SEQ ID NO: 2, wherein the substitution is not I, and wherein the variant has lipase activity and has at least 60% but less than 100% sequence identity to SEQ ID NO: 2. 
Regarding claims 1-5 and 9, the reference of Souter discloses a detergent composition comprising a variant of Thermomyces lanoginosus lipase of SEQ ID NO: 2 having substitutions at positions 210 and 255 including the amino acid substitutions E210V/G+T231R+N233R+I255A+P256K (paragraph [0010] and claims 4 and 6). The amino acid sequence of SEQ ID NO: 2 of Souter has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application.
Regarding claim 7, Souter discloses a further alteration at position N33 (claim 8), and more specifically, the substitution N33Q (claim 9). 
Regarding claim 8, Souter discloses the variants of Thermomyces lanoginosus lipase have an improved wash effect to odor generation (paragraph [0002]). 
Therefore, the reference of Souter anticipates claims 1-5 and 7-9 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Souter (supra) in view of Lant et al. (US 2013/0203644 A1; cited on the IDS filed on November 10, 2020; hereafter “Lant”). 
Regarding claims 1-5 and 9, the reference of Souter discloses a detergent composition comprising a variant of Thermomyces lanoginosus lipase of SEQ ID NO: 2 having substitutions at positions 210 and 255 including the amino acid substitutions E210V/G+T231R+N233R+I255A+P256K (paragraph [0010] and claims 4 and 6). The amino acid sequence of SEQ ID NO: 2 of Souter has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application.
Regarding claims 6 and 7, Souter discloses a further alteration at positions including N33 and G91 (claim 8), and more specifically, the substitution N33Q and G91N (claim 9). 
Regarding claim 8, Souter discloses the variants of Thermomyces lanoginosus lipase have an improved wash effect to odor generation (paragraph [0002]). 
While Souter discloses generic substitutions at G91 and E210 (paragraphs [0061] and [0065] and claim 4) and discloses the specific combination of substitutions E210V/G+T231R+N233R+I255A+P256K with the additional substitutions N33Q and G91N, Souter does not disclose the substitutions G91Q and E210Q. 
The reference of Lant teaches that lipase enzymes used in cleaning compositions may be particularly vulnerable to oxidation, which leads to loss of activity or efficacy of the composition as a whole (paragraph [0002]). Lant teaches lipase variants exhibiting improved stability to oxidative degradation and comprising a substitution at positions including G91Q (paragraph 0055] and E210Q (paragraphs [0062] and [0071]).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Souter and Lant to make a lipase variant comprising the combination of the substitutions N33Q+G91Q+E210Q+I255A. One would have been motivated to and would have had a reasonable expectation of success to do this because Souter teaches a lipase variant comprising a combination of the substitutions N33Q+G91N+E210V/G+I255A, Souter taught generic substitutions at positions G91 and E210, and Lant taught G91Q and E210Q substitutions for improving stability of lipase to oxidative degradation in a cleaning composition. Therefore, the lipase variant of claim 6 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,865,366 B2 (cited on Form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7 of this application, claim 1 of the patent recites a lipase variant, wherein the variant has lipase activity and comprises an amino acid sequence that has at least 90% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 2, and wherein the variant comprises a substitution of asparagine with glutamine at the position corresponding to position 33 of SEQ ID NO: 2, a substitution of glycine with glutamine at the position corresponding to position 91 of SEQ ID NO: 2, a substitution of glutamate with glutamine at the position corresponding to position 210 of SEQ ID NO: 2, a substitution of isoleucine with alanine at the position corresponding to position 255 of SEQ ID NO: 2, and a substitution of proline with a different amino acid at the position corresponding to position 256 of SEQ ID NO: 2, wherein said different amino acid is not lysine. The amino acid sequence of the patent is identical to the amino acid sequence of SEQ ID NO: 2 of this application.  
Regarding claim 8 of this application, claim 6 of the patent recites the variant of claim 1, which has a reduced relative odor release as compared with SEQ ID NO: 2.
Regarding claim 9 of this application, claim 7 of the patent recites a composition comprising the variant of claim 1.
Therefore, claims 1-9 of this application are unpatentable over claims 1, 6, and 7 of the patent. 

Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of U.S. Patent No. 10,669,511 B2 (cited on Form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 7 of this application, claim 16, part ll. of the patent recites a lipase variant, which comprises amino acid substitutions corresponding to E1C and N233C of the mature polypeptide of SEQ ID NO: 2, has lipase activity, and has at least 85 % but less than 100% sequence identity to the mature polypeptide of SEQ ID NO : 2, comprising the set of amino acid substitutions at positions E1C N11R D27R N33K D48C F51V L69R N71C E87Q K98E N101R T143A E210K G225R L227G P229R T231R N233C Q249R P250R D254S I255G P256K corresponding to SEQ ID NO: 2. SEQ ID NO: 2 of the patent has 99% sequence identity to SEQ ID NO: 2 of this application. 
Regarding claim 8 of this application, the claims of the patent do not recite a reduced relative odor release as compared with SEQ ID NO: 2. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the structure of the lipase variant of the patent is encompassed by claim 1 of this application, it is presumed that the lipase variant of the patent has reduced relative odor release as compared with SEQ ID NO: 2.
Regarding claim 9 of this application, claim 7 of the patent recites a composition comprising the variant of claim 1.
Therefore, claims 1-5 and 7-9 of this application are unpatentable over claims 7 and 16 of the patent. 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,028,346 B2 (cited on Form PTO-892) in view of Souter (supra) and Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 of this application, claim 7 part (H) of the patent recites (in relevant part) a detergent composition comprising a lipase, wherein the lipase comprises the amino acid sequence of SEQ ID NO: 4, or a variant thereof having at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 4, and wherein said lipase variant has lipase activity, wherein the lipase variant comprises one or more modifications to amino acid positions corresponding to amino acid positions: 4, 27, 33, 38, 57, 58, 60, 83, 86, 91, 94, 96, 97, 99, 111, 150, 163, 210, 216, 225, 227, 231, 233, 249, 254, 255, 256, 263, 264, 265, 266, 267, and 269 of the amino acid sequence of SEQ ID NO: 4. SEQ ID NO: 4 of the patent is identical to SEQ ID NO: 2 of this application. 
Claim 7 of the patent does not recite the combination of mutations as recited in the claims of this application. 
As stated above, the reference of Souter discloses a detergent composition comprising a variant of Thermomyces lanoginosus lipase of SEQ ID NO: 2 having substitutions at positions 210 and 255 including the amino acid substitutions E210V/G+T231R+N233R+I255A+P256K (paragraph [0010] and claims 4 and 6). The amino acid sequence of SEQ ID NO: 2 of Souter has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application.
Souter discloses a further alteration at positions including N33 and G91 (claim 8), and more specifically, the substitution N33Q and G91N (claim 9). 
Souter discloses the variants of Thermomyces lanoginosus lipase have an improved wash effect to odor generation (paragraph [0002]). 
As further stated above, the reference of Lant teaches that lipase enzymes used in cleaning compositions may be particularly vulnerable to oxidation, which leads to loss of activity or efficacy of the composition as a whole (paragraph [0002]). Lant teaches lipase variants exhibiting improved stability to oxidative degradation and comprising a substitution at positions including G91Q (paragraph 0055] and E210Q (paragraphs [0062] and [0071]).
It would have been obvious before the effective filing date of the claimed invention to use a lipase variant comprising the combination of substitutions taught by Souter and Lant in the detergent composition of claim 7 of the patent. One would have been motivated to and would have had a reasonable expectation of success to do this because Souter and Lant taught lipase substitutions that are encompassed by claim 7 of the patent. Therefore, claims 1-9 of this application are unpatentable over claim 7 of the patent in view of Souter and Lant. 

Claims 1-5, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 34 of co-pending U.S. application no. 17/128,344 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 of this application, claim 34 of the reference application recites (in relevant part) a lipase variant, wherein the variant has lipase activity and having between 80% to less than 100% sequence identity to a parent lipase comprising the amino acid sequence of SEQ ID NO: 10, wherein the variant comprises H198A/D/E/F/G/I/L/N/Q/S/T/V/Y, using SEQ ID NO: 10 for position numbering, 
wherein the variant comprises the substitutions V2K, N33K, F51I, L69R, K98E, V176L, E210K, L227G, and I255G (e.g., variant 196). The amino acid sequence of SEQ ID NO: 10 of the reference application is identical to the amino acid sequence of SEQ ID NO: 2 of this application.  
Regarding claim 8 of this application, the claims of the reference application do not recite a reduced relative odor release as compared with SEQ ID NO: 2. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the structure of the lipase variant of the reference application is encompassed by claim 1 of this application, it is presumed that the lipase variant of the reference application has reduced relative odor release as compared with SEQ ID NO: 2.
Regarding claim 9 of this application, claim 16 of the reference application recites a composition comprising the variant of claim 1.
Therefore, claims 1-5, 8, and 9 of this application are unpatentable over claims 16 and 34 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of co-pending U.S. application no. 17/313,778 (reference application) in view of Souter (supra) and Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 of this application, claim 27 part (O) of the reference application recites (in relevant part) a detergent composition comprising a lipase, wherein the lipase comprises the amino acid sequence of SEQ ID NO: 4, or a variant thereof having at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 4, and wherein said lipase variant has lipase activity, wherein the lipase variant comprises one or more modifications to amino acid positions corresponding to amino acid positions: 4, 27, 33, 38, 57, 58, 60, 83, 86, 91, 94, 96, 97, 99, 111, 150, 163, 210, 216, 225, 227, 231, 233, 249, 254, 255, 256, 263, 264, 265, 266, 267, and 269 of the amino acid sequence of SEQ ID NO: 4. SEQ ID NO: 4 of the patent is identical to SEQ ID NO: 2 of this application. 
Claim 27 of the reference application does not recite the combination of mutations as recited in the claims of this application. 
As stated above, the reference of Souter discloses a detergent composition comprising a variant of Thermomyces lanoginosus lipase of SEQ ID NO: 2 having substitutions at positions 210 and 255 including the amino acid substitutions E210V/G+T231R+N233R+I255A+P256K (paragraph [0010] and claims 4 and 6). The amino acid sequence of SEQ ID NO: 2 of Souter has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application.
Souter discloses a further alteration at positions including N33 and G91 (claim 8), and more specifically, the substitution N33Q and G91N (claim 9). 
Souter discloses the variants of Thermomyces lanoginosus lipase have an improved wash effect to odor generation (paragraph [0002]). 
As further stated above, the reference of Lant teaches that lipase enzymes used in cleaning compositions may be particularly vulnerable to oxidation, which leads to loss of activity or efficacy of the composition as a whole (paragraph [0002]). Lant teaches lipase variants exhibiting improved stability to oxidative degradation and comprising a substitution at positions including G91Q (paragraph 0055] and E210Q (paragraphs [0062] and [0071]).
It would have been obvious before the effective filing date of the claimed invention to use a lipase variant comprising the combination of substitutions taught by Souter and Lant in the detergent composition of claim 27 of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because Souter and Lant taught lipase substitutions that are encompassed by claim 27 of the reference application. Therefore, claims 1-9 of this application are unpatentable over claim 27 of the reference application in view of Souter and Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1-15 are pending.
Claims 10-15 are withdrawn from consideration.
Claims 1-9 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656